IN THE COURT OF APPEALS OF TENNESSEE

                                                          FILED
AEYON CHO,                    )   C/A NO. 03A01-9608-CV-00257 6, 1997
                                                          June
                              )
          Plaintiff-Appellee, )                           Cecil Crowson, Jr.
                              )                           Appellate C ourt Clerk
                              )
                              )   INTERLOCUTORY APPEAL PURSUANT TO
v.                            )   RULE 9, T.R.A.P., FROM THE
                              )   KNOX COUNTY CIRCUIT COURT
                              )
                              )
                              )
DAE-YOUNG JEONG,              )
                              )   HONORABLE BILL SWANN,
          Defendant-Appellant.)   JUDGE




For Appellant                         For Appellee

JAMES M. CRAIN                        JEAN MUNROE
Knoxville, Tennessee                  Knoxville, Tennessee

                                      LAURA RULE HENDRICKS
                                      Eldridge, Irvine & Hendricks
                                      Knoxville, Tennessee




                          OPINION




AFFIRMED AND REMANDED                                        Susano, J.

                                  1
           We granted the application of Dae-Young Jeong (Husband)

for an interlocutory appeal pursuant to Rule 9, T.R.A.P., to

consider whether the trial court has subject matter jurisdiction

to grant his wife, the plaintiff Aeyon Cho (Wife), an absolute

divorce.



           On December 20, 1995, Wife filed a complaint seeking a

divorce from Husband on the grounds of irreconcilable differences

and inappropriate marital conduct.    Wife’s complaint was met by

Husband’s motion to dismiss, in which he asserted that the trial

court “lack[ed] subject matter jurisdiction to award a divorce

between these two non-domiciliaries of Tennessee.”   The trial

court denied the motion and this appeal followed.



           Husband raises a number of issues that can be

encapsulated into three questions:



           1. Does Wife’s nonimmigrant status under
           U.S.C. § 1101(a)(15)(F) preclude her, as a
           matter of law, from establishing a domicile
           in Tennessee?

           2. Does the evidence preponderate against
           the trial court’s determination that Wife had
           the requisite intent to establish a domicile
           in Tennessee?

           3. Did Wife enter this country and does she
           remain in this country based on false
           statements to the United States immigration
           authorities or the trial court so that
           equitable principles bar her divorce action?



                             I.   Facts




                                  2
            The parties are citizens of the Republic of Korea.

Their child, Min-gu Jeong, was born in Korea on October 6, 1994.

He too is a citizen of Korea.        Wife entered the United States as

a nonimmigrant alien.      At all relevant times, her alien status

was defined either by subsection (i) or by (ii) of 8 U.S.C. §

1101(a)(15)(F):



            (i) An alien having a residence in a foreign
            country which he has no intention of
            abandoning, who is a bona fide student
            qualified to pursue a full course of study
            and who seeks to enter the United States
            temporarily and solely for the purpose of
            pursuing such a course of study at an
            established college, university, seminary,
            conservatory, academic high school,
            elementary school or other academic
            institution or in a language training program
            in the United States, particularly designated
            by him and approved by the Attorney General
            after consultation with the Secretary of
            Education, which institution or place of
            study shall have agreed to report to the
            Attorney General the termination of
            attendance of each nonimmigrant student and
            if such institution of learning or place of
            study fails to make reports promptly the
            approval shall be withdrawn, and (ii) the
            alien spouse and minor children of any such
            alien if accompanying him or following to
            join him.



Wife initially entered the United States pursuant to subsection

(ii) of 8 U.S.C. § 1101 (a)(15)(F).         At the same time, her

husband entered this country pursuant to subsection (i).             When

Wife entered this country, she “was required to attest that she

had a residence in the Republic of Korea, to which she intended

to return when her husband’s course of study was completed.”1



     1
       The bulk of the facts set forth in the first paragraph under the
heading “Facts” were admitted by Wife when she failed to respond to Husband’s
request for admissions. See Rule 36, Tenn.R.Civ.P.

                                      3
          The statement of evidence filed pursuant to Rule 24(c),

T.R.A.P. provides as follows:



          Ms. Cho testified that she and [Mr. Jeong]
          were married on Christmas, 1993, and shortly
          thereafter came to the United States so that
          [her husband] could pursue his studies at the
          University of Tennessee. She stated that she
          had remained here all of her married life.
          She testified that all of her family were in
          “her country” (i.e., The Republic of Korea);
          that neither she nor [her husband] had a
          separate residence in the Republic of Korea,
          and that she had no property or belongings in
          the Republic of Korea. She testified that
          she desired to make Knoxville her home, that
          she has friends in Knoxville, that she was
          involved in a church (Greystone Presbyterian
          Church), that she had acquired a driver’s
          license, a credit card, and a social security
          number, that she has leased an apartment
          under a six month lease, which was renewable
          at the end of that term, that she has applied
          for a “F-1" visa (i.e., for non-immigrant
          status as defined [in] 8 U.S.C.
          1101(15)(F)(i)). . . . She testified that if
          she returned to Korea, [her husband’s]
          parents would immediately obtain custody of
          her minor son. She testified that she had
          established a relationship with local
          doctors, . . . . She further testified that
          she had established a “relationship” with
          Child & Family Services, . . . She testified
          that she had a Master’s degree, that her
          family was willing to support her while she
          was in the United States. She testified that
          she wished to remain in Tennessee for as long
          as necessary to obtain a divorce and maintain
          custody of her son during his minority.

          Ms. Cho testified that she had come to the
          United States to be with her husband while he
          completed his education. She was asked why
          she changed [her] mind, . . . In response she
          stated that her husband mistreated her, that
          he consumed too much alcohol. She testified
          that she wanted him to change, and that he
          could change, but he would not. She was
          asked how she wanted him to change, and she
          stated that she wanted him to consume less
          alcohol. She was asked why she had any
          concerns about her husband having custody of
          her minor child, . . . In response, she
          related an event in which her husband had
          consumed considerable alcohol, and over her

                                4
objection took their minor child out for a
drive around the parking lot. She stated
that law enforcement officers had come to
their apartment complex, one came to the door
. . . . She then testified that the officer
had told her that her husband was operating a
vehicle under the influence, that he should
not do so, particularly because of the danger
to their minor child. Ms. Cho testified that
she wanted to obtain a divorce from her
husband and retain custody of her minor
child, so that her child can get to know his
mother. She said that she had no particular
objection to a Korean divorce if she could be
assured of seeing her minor child on a
regular basis. She further testified that
Korean law did not protect battered spouses.

On cross-examination, she testified that she
had returned to Korea on two occasions during
the two years between her initial arrival in
this country and [the] filing of this suit,
that upon one occasion she had attempted to
obtain a divorce from her husband in Korea,
but was unable to do so; that her driver’s
license was a restricted driver’s license,
requiring the presence of a licensed driver
in the vehicle when she was operating same;
that she had obtained a checking account at a
local bank; and that her purpose of claiming
domicile was so that she could obtain a
divorce from her husband and custody of her
child. She further testified that, in making
application for an “F-1" student visa, she
had filed a statement with the United States
government that she had a home in Korea which
she had no intention of abandoning, and that
she wished to remain in the United States
solely to pursue her education. When asked
if she had lied when she made that statement,
she responded in the affirmative.

[Ms. Cho] called Mark L. Knisely as a
witness. He testified that he was the pastor
of Greystone Presbyterian Church, that he
knew [Ms. Cho], that she had been attending
his church for some two years, and had been
an active member for over one year. He was
asked what she had told him concerning her
intention to remain in the United States, . .
. Reverend Knisely then testified that Ms.
Cho had told him that she wished to remain in
the United States, that she had enrolled in a
class to enhance her ability to understand
the English language and that she had applied
for admission to the University of Tennessee.
On cross-examination he reaffirmed his
testimony that Ms. Cho and her son had been

                      5
            regular participants at the church for a
            year, but testified that he did not know
            whether she and her son had returned to Korea
            at any time during that year.



The record reflects that, in addition to the facts established

through Husband’s request for admissions and the evidence set

forth in the statement of evidence, the trial court also

considered the affidavit2 of Husband submitted in support of his

motion to dismiss:



            My name is Dae-Young Jeong, and I am a
            citizen of the Republic of Korea. My wife,
            the Plaintiff Aeyon Cho, is similarly a
            citizen of the Republic of Korea. We were
            married in Komi, Korea on December 25, 1993.

            I am a student at the University of
            Tennessee, having been admitted to the United
            States under a student visa to allow me to
            pursue my education. My wife was admitted to
            the United States under a visa allowing her
            to accompany me as a member of my family. To
            the extent that my wife and I have resided in
            Tennessee, we have done so as temporary
            residents. We have not--and according to my
            understanding of the immigration laws of the
            United States of America, we could not--have
            become domiciled in Tennessee, because the
            basis upon which we were admitted to the
            United States precludes the establishment of
            a permanent residence here.

            My wife came to the United States on or about
            December 30, 1993. She returned to Korea
            less than four months later, on or about
            April 12, 1994, and remained in Korea until
            February 23, 1995. During her stay to [sic]
            Korea, our minor child, Min-gu Jeong, was
            born in the Republic of Korea. My wife
            returned to the United States on February 23,
            1995, and remained here until October 3,
            1995, when she again returned to the Republic
            of Korea. She returned to Tennessee on or
            about November 20, 1995, and left our
            apartment on or about November 25, 1995.


      2
       Husband did not testify in person.   Apparently, Wife did not object to
Husband “testifying” by affidavit.

                                      6
              Upon completion of my course of study at the
              University of Tennessee, I will be returning
              to the Republic of Korea. Indeed, under my
              present immigration status, I must do so. It
              is my understanding that upon the termination
              of my wife’s status as a member of my family,
              she also must return to the Republic of
              Korea.




                         II.   Trial Court’s Decision



              The trial court concluded that “there is a sufficient

animus manendi3 for wife to have a Tennessee domicile as of the

time of [the] hearing.”           The court relied “on wife’s testimony as

to her intent to retain custody of her baby, which she believes

is most likely under the laws of this country.”



              Following its finding in favor of subject matter

jurisdiction, the trial court granted Husband an interlocutory

appeal pursuant to Rule 9, T.R.A.P.           We granted the same relief

by order entered September 18, 1996.



                           III.    Standard of Review



              Husband filed what amounted to a motion for summary

judgment, see Rule 12.03, Tenn.R.Civ.P.; however, the trial court

elected to hold an evidentiary hearing on the issues raised by

the motion.       Because of this election, our review is de novo on

the record.       Rule 13(d), T.R.A.P.       The record is accompanied by a



     3
         The intention of remaining.

                                         7
presumption of correctness, which we must honor unless the

evidence preponderates against the court’s findings.              Id.; Union

Carbide Corporation v. Huddleston, 854 S.W.2d 87, 91 (Tenn.

1993).      The trial court’s conclusions of law are not afforded the

same deference.       Adams v. Dean Roofing Co., Inc., 715 S.W.2d 341,

343 (Tenn.App. 1986).



              We embark upon our analysis mindful that



              [a trial judge], on an issue which hinges on
              witness credibility, will not be reversed
              unless, other than the oral testimony of the
              witnesses, there is found in the record
              clear, concrete and convincing evidence to
              the contrary.



Tennessee Valley Kaolin Corp. v. Perry, 526 S.W.2d 488, 490

(Tenn.App. 1974).



                             IV. Law and Analysis



     The parties agree that the jurisdictional language of T.C.A.

§ 36-4-104(a)4 -- “bona fide resident of this state” -- requires

a showing that a given person is domiciled in this state.              Brown

v. Brown, 150 Tenn. 89, 261 S.W. 959 (1924).             The subject of




     4
         T.C.A. § 36-4-104(a) provides as follows:

              A divorce may be granted for any of the aforementioned
              causes if the acts complained of were committed while
              the plaintiff was a bona fide resident of this state
              or if the acts complained of were committed out of
              this state and the plaintiff resided out of the state
              at the time, if the plaintiff or the defendant has
              resided in this state six (6) months next preceding
              the filing of the complaint.

                                        8
domicile is discussed in the case of Sturdavant v. Sturdavant,

189 S.W.2d 410 (Tenn.App. 1944):



            Before a new domicile can be acquired a home
            must be actually established with the
            intention to remain. No change of domicile
            can be effected by a mere statement of an
            intention not accompanied by some act in
            accord with this intention. There must be a
            concurrence of actual change of residence and
            the intention to abandon the old and acquire
            a new domicile.



Id. at 411 (Emphasis added).      See also Sparks v. Sparks, 114
Tenn. 666, 88 S.W. 173, 174 (1905).



            “In determining whether or not a change of domicile has

been made, it is proper to consider, along with the statement of

the party of his intent in the matter, his conduct and

declarations and all other facts that throw light upon the

subject.”    Id.   While an individual can have numerous places of

residence, he or she “can have but one domicile.”      Brown, 261

S.W. at 959.



                        A.   Nonimmigrant Status



            Husband argues that Wife’s nonimmigrant status under 8

U.S.C. § 1101 (a)(15)(F) is an absolute impediment to her

formation of the requisite intent to “acquire a new domicile.”

Sparks, 88 S.W. at 174.      He points out that Wife acknowledged, by

failing to respond to his request for admissions, that she had

previously “attest[ed] [to the United States Government] that she

had a residence in the Republic of Korea, to which she intended


                                    9
to return when her husband’s course of study was completed.”      He

also points out that, when she subsequently filed for

nonimmigrant status under subsection (i) of the same code section

in order to attend the University of Tennessee, she acknowledged

that she had a “residence in a foreign country which [s]he [had]

no intention of abandoning.”    See 8 U.S.C. § 1101 (a)(15)(F)(i).



          We recently held that a party has the legal capacity to

acquire a domicile in Tennessee even though he or she is a

citizen of a foreign country.    Anene v. Anene, C/A No. 03A01-

9511-CV-00387 (Tenn.App. at Knoxville, October 2, 1996).

However, Husband correctly points out that in Anene, we did not

consider the effect of 8 U.S.C. § 1101(a)(15)(F) on a

nonimmigrant alien’s attempt to establish a new domicile in this

state.   Husband contends that the instant case is a case of first

impression in Tennessee, and we have found no authority to

indicate otherwise.



          While this issue does not appear to have been addressed

by an appellate court in this state, it has been faced by a

number of other jurisdictions.    The clear weight of authority is

to the effect that the nonimmigrant status of 8 U.S.C. §

1101(a)(15)(F) is not a per se absolute bar to the acquisition of

a new domicile in this country, but only one factor to be

considered along with a myriad of other relevant factors.     See,

e.g., Alves v. Alves, 262 A.2d 111 (D.C.App. 1970); Bustamante v.

Bustamante, 645 P.2d 40 (Utah 1982); Cocron v. Cocron, 84 Misc. 2d
335, 375 N.Y.S.2d 797 (N.Y.Sup.Ct., Spc.Term, 1975); In re

Marriage of Dick, 15 Cal. App. 4th 144, 18 Cal. Rptr. 2d 743 (Cal.2nd

                                 10
Dist.Ct.App. 1993); Perez v. Perez, 164 So. 2d 561

(Fla.Dist.Ct.App. 1964).



          We find the reasoning of these cases persuasive.   In

the Bustamante case, the Supreme Court of Utah made pertinent

statements, which we adopt as a part of the rationale for our

holding in this case:



          Even if the plaintiff’s professed intention
          to establish an actual and bona fide
          residency is inconsistent with the terms of
          her right of entry into the United States,
          she is not thereby disqualified from becoming
          a domiciliary for divorce purposes.

                           *    *    *

          “A visa is a document of entry required of
          aliens by the United States Government and is
          a matter under the control of the government.
          It has little relevance to the question of
          domicile.” Alves v. Alves, 262 A.2d 111, 115
          (D.C.App. 1970). A state must determine who
          qualifies as a resident under its own laws,
          and need not assist the Federal Government in
          enforcing the immigration and naturalization
          laws. Numerous cases have held that
          nonimmigrating aliens may form the requisite
          intent to establish a permanent residence
          necessary for divorce jurisdiction.
          (citations omitted). Given the uncertainty
          confronting an alien in knowing whether he
          may be accorded the right to remain
          indefinitely or permanently under certain
          situations, we hold that an alien may have a
          “dual intent”--an intent to remain if that
          may be accomplished and at the same time an
          intent to leave if the law so commands.



645 P.2d at 42.   The same conclusion was reached in the case of

In re Marriage of Dick wherein the California Court of Appeals

stated the following:




                                11
         We conclude that husband’s nonimmigrant
         status does not preclude a finding of
         residence under California law for purposes
         of obtaining a dissolution of marriage. We
         agree with Bustamante and Cocron that a
         nonimmigrant alien in the United States on a
         renewable visa may have the dual intention of
         remaining in this country indefinitely by
         whatever means including renewal of a visa
         and of returning to his or her home country
         if so compelled. At most, “alien status can
         . . . operate as an evidentiary fact against
         the person’s alleged intention to remain in
         the state permanently [citation].” (Cocron
         v. Cocron, supra, 375 N.Y.S.2d at p. 809.)

         This conclusion is buttressed by the
         different aims and purposes of immigration
         and dissolution law; “[t]here is no rational
         ground for intermingling these two distinct
         areas of law . . . .” (Williams v. Williams,
         supra, 328 F.Supp. at p. 1383.) It is not
         necessary for the courts of this state to
         carry out immigration policy by denying
         nonimmigrant aliens a judicial forum when
         they otherwise meet domiciliary requirements
         and when they are subject to the courts of
         this state for other purposes. (Ibid. [”The
         enforcement of immigration laws properly
         remains with those to whom it is entrusted by
         law and does not need in aid of enforcement
         the judicially created civil disability of
         exclusion from our divorce courts.”];
         Pirouzkar and Pirouzkar, supra, 626 P.2d at
         p. 384 [”The enforcement of the immigration
         laws is the function of the federal
         government.”].)



18 Cal.Rptr.2d at 747-48.



          Despite the wealth of authority against his position,

Husband nevertheless argues that the United States Supreme

Court’s decision in the case of Elkins v. Moreno, 435 U.S. 647,

98 S. Ct. 1338, 55 L. Ed. 2d 614 (1978) supports his contention.

That case involved an attempt by nonimmigrant aliens residing in

Maryland to obtain the benefits of “in-state” status at the

University of Maryland, i.e., lower tuition and other benefits.


                               12
The plaintiffs in that case were dependents of parents who were

in this country under a “G-4 visa”--a visa granted to “officers,

or employees of . . . international organizations, and the

members of their immediate families” pursuant to 8 U.S.C. § 1101

(a)(15)(G)(iv).



              In Elkins, the Supreme Court held that federal law was

not an impediment to an attempt by a nonimmigrant alien to

establish a domicile in the United States in those cases where

the alien was not required to maintain a residence in a foreign

country.      The Supreme Court expressly declined to consider

whether a nonimmigrant alien who was required to maintain such a

residence could nevertheless establish a domicile in this

country.      That issue was not before the court in Elkins.          Because

that issue was not addressed in Elkins, we agree with those

courts that have held Elkins is not controlling precedent on the

question of whether an 8 U.S.C. § 1101 (a)(15)(F) alien can

acquire a domicile in this country for the purpose of obtaining a

divorce.      See, e.g., In re Marriage of Dick, 18 Cal.Rptr.2d at

748.       Elkins simply does not apply to the issue of domicile in a

divorce case; for this reason, we do not find the reasoning in

that case to be persuasive in the resolution of the instant

case.5


       5
       By way of a footnote, the court in Elkins recognized that a state has a
significant interest in determining who can become a domicile:

              . . . the question of who can become a domiciliary of
              a State is one in which state governments have the
              highest interest. Many issues of state law may turn
              on the definition of domicile: for example, who may
              vote; who may hold public office; who may obtain a
              divorce; who must pay the full spectrum of state
              taxes. In short, the definition of domicile
              determines who is a full-fledged member of the polity
              of a State, subject to the full power of its laws

                                        13
            We hold that Wife’s nonimmigrant status under 8 U.S.C.

§ 1101(a)(15)(F) is not an absolute bar to a finding of “bona

fide resident” status under T.C.A. § 36-4-104(a).            It is only one

of many facts that bear upon the question of whether a

nonimmigrant has the requisite intent to remain indefinitely in

this state.6



            Husband’s first issue is without merit.




            . . .

Elkins, 98 S.Ct. at 1347-48, n.16.
      6
       As an evidentiary matter, a statement by an alien to the United States
Government in connection with that person’s application for nonimmigrant
status is not conclusive. See Rule 803(1.2), Tenn.R.Evid. (“Statements
admissible under this exception [to the hearsay rule] are not conclusive.”)

                                      14
              B.   Trial Court’s Finding of Domicile



          Husband argues that even if the federal immigration

laws are not an absolute bar to Wife’s acquisition of a new

domicile in Tennessee, nevertheless she failed to establish the

dual requirements of residence and “intent[] to remain” in

Tennessee indefinitely.



          The trial court focused on Wife’s professed intent to

remain here until her child reached his majority--some 16 years

in the future as of the date of the hearing below.     It found this

to be a clear indication that Wife intended to remain

indefinitely in Tennessee.   This is certainly a logical

conclusion since it is clear that Wife believes she will

encounter problems with respect to the custody of her child if

she returns to Korea.   If one believes Wife, and the trial court

obviously did, it cannot be seriously contended that Wife wants

or intends to reside indefinitely in Korea; if not in Korea, then

where does she intend to live?   We believe the question answers

itself.



          Husband argues that Wife intends to remain in Tennessee

only because she views her presence here as a way to obtain a

divorce and secure custody of her child.   Our focus is on Wife’s

true intent rather than on her reason(s) for forming that intent.

If Wife intends to remain in Tennessee indefinitely, she is a

“bona fide resident” of this state, regardless of the reason(s)

for that intent.




                                 15
          In this case, the trial court had to decide if there

was a “concurrence of actual change of residence and the

intention to abandon the old and acquire a new domicile.”

Sturdavant, 189 S.W.2d at 411.   It is clear that there has been

an “actual change of residence.”      Id.   Wife came to Tennessee

shortly after her marriage in December, 1993.       She has lived in

Knox County ever since, except for two visits to Korea.       Since

her separation from Husband, she has rented an apartment in Knox

County on a six-month lease that is renewable.       She does not have

a separate residence in Korea and has no property or belongings

in that country.    The “residence prong” of the domicile test has

clearly been met.



          On the second prong of the test, “the intention to

abandon the old and acquire a new domicile,” Id., the trial court

had to consider “[Wife’s] statement of... [her] intent in the

matter, [her] conduct and declarations and all other facts that

throw light upon the subject.”     Sparks, 88 S.W. at 174.    The

trial court basically had to decide if Wife sincerely intended to

remain in Tennessee indefinitely.      Sturdavant, 189 S.W.2d at 412.

In doing so, it had an advantage that we do not have--it was able

to hear, and observe the demeanor of, the two witnesses who

testified in person, i.e., Wife and her minister.       Because of

this, the trial court was in a much better position than are we

to decide whether these witnesses testified truthfully; more

specifically, whether Wife was sincere when she said that she

wanted to “make Knoxville her home.”




                                 16
          We have carefully reviewed all of the evidence before

the trial court.   It is clear that Wife’s credibility was an

important issue in this case.   The trial court chose to believe

her testimony and the other evidence tending to support a finding

that Wife intends to remain indefinitely in Tennessee.     We are

not in a position to second-guess the trial court’s assessment of

the credibility of Wife and the credibility of the other evidence

favorable to her position.   Tennessee Valley Kaolin Corp., 526
S.W.2d 488, 490 (Tenn.App. 1974).     Furthermore, we cannot say

that the facts relied upon by Husband--including Wife’s

statements to the federal government--preponderate against a

finding that Wife’s present intent is to establish a domicile in

Tennessee.   It is clear to us that Wife wants to remain

indefinitely in Tennessee.   As we view it, what she may or may

not be compelled to do by the federal government does not change

that present intent.    It goes without saying, that life is filled

with uncertainties.    Unexpected events can and do occur that

impact, and even cause a person to change, a previously-formed

intent to stay in a given locale indefinitely.     The child of a

sick parent may feel duty-bound to permanently abandon his or her

home to care for the ailing parent.     Marriage may prompt one to

give up his or her longtime residence.     Loss of employment can

bring about the same result.    A devastating tornado may convince

a lifelong resident of the flatlands to move elsewhere.     As

pertinent to this case, the federal government may compel a

person to leave this country even though that person has

previously formed a firm intent to remain here indefinitely.        The

issue regarding domicile is not what may happen in the future,




                                 17
because no one can predict the future; the real question is what

is the subject person’s present intent.



          The United States Supreme Court has recognized that



          [e]ach state as a sovereign has a rightful
          and legitimate concern in the marital status
          of persons domiciled within its borders. The
          marriage relation creates problems of large
          social importance. Protection of offspring,
          property interests, and the enforcement of
          marital responsibilities are but a few of
          [the] commanding problems in the field of
          domestic relations with which the state must
          deal. Thus it is plain that each state by
          virtue of its command over its domiciliaries
          and its large interest in the institution of
          marriage can alter within its own borders the
          marriage status of the spouse domiciled
          there, even though the other spouse is
          absent.



Williams v. State of North Carolina, 63 S. Ct. 207, 213, 317 U.S.
287, 87 L. Ed. 279 (1942).   We do not believe that our

determination--that Wife has established a domicile in Tennessee,

which brings her marriage relationship within the ambit of this

state’s concerns--in any way offends the fundamental concept of

due process embodied in the federal constitution.   She has been

in Tennessee since 1993; she obviously did not come into this

state for a “quickie” divorce.



          The evidence does not preponderate against the trial

court’s factually-driven determination that Wife has the

requisite intent to establish her domicile in Tennessee.   The

second issue is found adverse to Husband.




                                 18
                      C.   Equitable Considerations



            Husband argues that Wife has worked a fraud either on

the federal government or the Fourth Circuit Court of Knox County

such that her claim of domicile and entitlement to divorce should

be denied and dismissed out of hand.         We have reviewed the cases7

cited by Husband and do not find that any of them are applicable

to the facts of this case.       As we have previously pointed out,

there is a difference between the goals and purposes of the

federal immigration laws, and a state’s need to address the

marriage relationship, and issues attendant thereto, of a person

who resides here and intends to remain here indefinitely.             We

find no basis for holding that Wife is equitably estopped from

pursuing her claims for relief in this case.



            Husband’s final issue is without merit.



                               V. Conclusion



            It results that the judgment of the trial court is

affirmed.    Costs on appeal are taxed to the appellant and his

surety.   This case is remanded for further proceedings not

inconsistent with this opinion.



                                           __________________________
                                           Charles D. Susano, Jr., J.


      7
       Lingner v. Lingner, 165 Tenn. 525, 56 S.W.2d 749 (1933); Knox Tenn.
Rental Company v. Jenkins Insurance, 755 S.W.2d 33 (Tenn. 1988); Winters v.
Allen, 166 Tenn. 281, 62 S.W.2d 51 (1933); Tennessee Ice Company v. Raine, 64
S.W. 29, 107 Tenn. 151 (1901); Wyatt v. Brown, 39 Tenn.App. 28, 281 S.W.2d 64
(1955); Investors Syndicate of America v. Allen, 198 Tenn. 288, 279 S.W.2d 497
(1955); In Re Conservatorship of Clayton, 914 S.W.2d 84 (Tenn.App. 1995).

                                      19
CONCUR:



__________________________
Houston M. Goddard, P.J.



__________________________
Don T. McMurray, J.




                             20